DETAILED ACTION AND NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 04/21/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Restriction/Election
In response to the communication received on October 14, 2021, from Michelle Lewis, the election without traverse of Group I, claims 1 and 4-5, is acknowledged.
	Applicants have additionally elected the species of chromosome 10 and SEQ ID NO:15.  

Claim Interpretation
Instant SEQ ID NO:15 is 99.8% similar to the Glycine max cDNA clone GMFL01-17-K15, with a NCBI/GenBank accession number AK244954, published 19 November 2008; see alignment below.
ALIGNMENT OF INSTANT SEQ ID NO:15 WITH AK244954
RESULT 1
AK244954
LOCUS       AK244954                2002 bp    mRNA    linear   HTC 19-NOV-2008
DEFINITION  Glycine max cDNA, clone: GMFL01-17-K15.
ACCESSION   AK244954
VERSION     AK244954.1

SOURCE      Glycine max (soybean)
  ORGANISM  Glycine max
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
            Phaseoleae; Glycine; Soja.
REFERENCE   1
  AUTHORS   Umezawa,T., Sakurai,T., Totoki,Y., Toyoda,A., Seki,M., Ishiwata,A.,
            Akiyama,K., Kurotani,A., Yoshida,T., Mochida,K., Kasuga,M.,
            Todaka,D., Maruyama,K., Nakashima,K., Enju,A., Mizukado,S.,
            Ahmed,S., Yoshiwara,K., Harada,K., Tsubokura,Y., Hayashi,M.,
            Sato,S., Anai,T., Ishimoto,M., Funatsuki,H., Teraishi,M., Osaki,M.,
            Shinano,T., Akashi,R., Sakaki,Y., Yamaguchi-Shinozaki,K. and
            Shinozaki,K.
  TITLE     Sequencing and Analysis of Approximately 40 000 Soybean cDNA Clones
            from a Full-Length-Enriched cDNA Library
  JOURNAL   DNA Res., doi:10.1093/dnares/dsn024 (2008) In press
  REMARK    Publication_Status: Available-Online
REFERENCE   2  (bases 1 to 2002)
  AUTHORS   Totoki,Y., Umezawa,T., Todaka,D., Ahmed,S., Seki,M., Toyoda,A.,
            Tsubokura,Y., Harada,K., Anai,T., Ishimoto,M., Hunatsuki,H.,
            Teraishi,M., Shinano,T., Mizukado,S., Enju,A., Sado,H., Kasuga,M.,
            Nakashima,K., Ishiwata,A., Sakurai,T., Sakaki,Y.,
            Yamaguchi-Shinozaki,K. and Shinozaki,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (18-JAN-2007) Contact:Taishi Umezawa Laboratory of Plant
            Molecular Biology, RIKEN Tsukuba Institute; 3-1-1 Koyadai, Tsukuba,
            Ibaraki 305-0074, Japan
COMMENT     The soybean full-length cDNA library was constructed essentially as
            reported previously (Seki et al. (1998) Plant J. 15:707-720; Seki
            et
            al. (2002) Science 296:141-145).  This clone is in a modified
            pBluescript vector.
            This library was constructed from several development stages and
            tissues.
            The development stage and tissue of each entry are unknown.
FEATURES             Location/Qualifiers
     source          1..2002
                     /organism="Glycine max"
                     /mol_type="mRNA"
                     /cultivar="Nourin No.2"
                     /db_xref="taxon:3847"
                     /clone="GMFL01-17-K15"
                     /clone_lib="full-length enriched soybean cDNA library"
                     /dev_stage="mixture of seedling, young plant, adult plant"

  Query Match             100.0%;  Score 500.6;  DB 187;  Length 2002;
  Best Local Similarity   99.8%;  
  Matches  500;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTGACCTACGTGAAGGAGAAAACGGTGTCGTCAGAGAAAACGGTGAGGAGTTCGGTGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 CTTGACCTACGTGAAGGAGAAAACGGTGTCGTCAGAGAAAACGGTGAGGAGTTCGGTGGA 843

Qy         61 GGAGGATGGGTCCCACGGGGGCATGCCGTGCTTCGGGCAGTTATTCGGTGCGTTCCGCGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 GGAGGATGGGTCCCACGGGGGCATGCCGTGCTTCGGGCAGTTATTCGGTGCGTTCCGCGA 903

Qy        121 ACTGAAGCGTCCCATGTGGATCCTTCTGTTGGTGACGTGTCTGAACTGGATCGCCTGGTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        904 ACTGAAGCGTCCCATGTGGATCCTTCTGTTGGTGACGTGTCTGAACTGGATCGCCTGGTT 963


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        964 CCCTTTTTTGCTATTCGACACCGACTGGATGGGGCGTGAGGTGTACGGAGGGACAGTAGG 1023

Qy        241 GGAAGGGAAGRCGTACGATAGGGGTGTCCGTGCGGGTGCGTTGGGGCTGATGTTGAACTC 300
              ||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||||
Db       1024 GGAAGGGAAGACGTACGATAGGGGTGTCCGTGCGGGTGCGTTGGGGCTGATGTTGAACTC 1083

Qy        301 TGTTGTGCTTGGTGCGACGTCGTTGGGAGTGGAAGTGCTGGCGCGTGGGGTTGGGGGCGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1084 TGTTGTGCTTGGTGCGACGTCGTTGGGAGTGGAAGTGCTGGCGCGTGGGGTTGGGGGCGT 1143

Qy        361 CAAGAGGCTGTGGGGGATTGTTAACTTCTTGCTCGCGGTTTGTTTGGCCATGACGGTTTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1144 CAAGAGGCTGTGGGGGATTGTTAACTTCTTGCTCGCGGTTTGTTTGGCCATGACGGTTTT 1203

Qy        421 GGTTACTAAGATGGCCCAACATTCTCGACAATACACCCTACTCCCCAACGCCCACCAGGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1204 GGTTACTAAGATGGCCCAACATTCTCGACAATACACCCTACTCCCCAACGCCCACCAGGA 1263

Qy        481 ACCCCTGCCTCCTCCCGCCGC 501
              |||||||||||||||||||||
Db       1264 ACCCCTGCCTCCTCCCGCCGC 1284


EXAMINER’S COMMENT
The claim amendments and remarks of October 14, 2021 have been ENTERED. 
New claims 7-8 have been added. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with Michelle Lewis on 20 October 2021. The application has been amended as follows. 

In the claims:
	Claims 2-3 have been canceled without prejudice. 

	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method of producing a soybean plant with increased tolerance to iron deficiency chlorosis (IDC), which comprises isolating a nucleic acid from soybean plants, detecting in said nucleic acid a marker associated with IDC located within 5 cM of a chromosomal interval corresponding to Glycine max chromosome 10, wherein said chromosomal interval comprises a “G” allele corresponding to position 251 of SEQ ID NO:15, selecting a soybean plant based on the presence of the detected marker, crossing the soybean plant with a soybean plant not comprising in its genome the detected marker, collecting seed from the cross, and growing a progeny soybean plant from the seed, wherein said progeny soybean plant comprises in its genome said marker associated with increased IDC tolerance. The prior art fails to teach or reasonably suggest the claimed method(s). 
The closest prior art is Nguyen et al., Quantitative Trait Loci Associated with Soybean Cyst Nematode and Methods of Their Use, United Sates Patent Application 2011/0083234 A1. Nguyen et al. teach the polynucleotide of SEQ ID NO:4305 from soybean, which is 99.8% similar to instant SEQ ID NO:15. However, Nguyen et al. do not teach or reasonably suggest a method for producing a soybean plant with increased tolerance to iron deficiency chlorosis.  

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

SUMMARY
Claims 1, 4-5, and 7-8 are allowed. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663